Citation Nr: 1012487	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-35 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Evaluation of bilateral hearing loss disability, currently 
rated as non-compensable.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).




FINDING OF FACT

On VA audiometric examination in March 2008, the left ear 
had an average decibel loss of 24 with a speech recognition 
score of 100 percent (Level I).  The right ear had an 
average decibel loss of 20 with a speech recognition score 
of 94 percent (Level I).


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice 
to a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
Veteran with the notice required under VCAA by letter dated 
in December 2007.  Regarding the appellant's claim for a 
higher evaluation, the Board notes that the appellant is 
challenging the disability evaluation assigned following the 
grant of service connection.  In Dingess, the U.S. Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, supra. at 
490-191.  Thus, VA's duty to notify in this case has been 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examinations were adequate.  The examiners reviewed the 
history, established clinical findings and presented reasons 
for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
No further assistance to the Veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

				Legal Criteria and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level 
of current impairment, that the disability be considered in 
the context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  We conclude that the disability has not 
significantly changed and that a uniform rating is warranted 
during the time frame addressed in this decision.  

The appellant's service-connected bilateral hearing loss 
disability has been rated by the RO under the provisions of 
Diagnostic Code 6100.  The assignment of disability ratings 
for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Pure tone Threshold Average and Speech Discrimination," 
is used to determine a Roman numeral designation (I through 
XI) for hearing impairment based on a combination of the 
percent of speech discrimination (horizontal rows) and the 
pure tone threshold average (vertical columns).  The Roman 
numeral designation is located at the point where the 
percentage of speech discrimination and pure tone threshold 
average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of 
each ear.  The horizontal rows represent the ear having the 
better hearing, while the vertical columns represent the ear 
having the poorer hearing.  The percentage evaluation is 
located at the point where the row and column intersect.  38 
C.F.R. § 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment.  Under its 
provisions, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately. When 
the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher numeral.  38 C.F.R. § 
4.86.  






On the March 2008 VA compensation and pension examination, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
10
15
50
LEFT
5
10
25
55

The appellant had a pure tone average of 20 for the right 
ear and 24 for the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear 
and 100 percent in left ear.  

On the October 2007 audiological examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
0
15
55
LEFT
5
5
45
70

The Veteran had a pure tone average of 19 for the right ear 
and 31 for the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 96 
percent in left ear.  

The March 2008 audiological evaluation revealed an average 
right ear pure tone decibel loss of 20 with speech 
recognition of 94 percent.  This corresponds to a numeric 
designation of Level I hearing in the right ear.  38 C.F.R. 
§ 4.87, Table VI (2009).  The appellant had a left ear 
average pure tone decibel loss of 20 with speech recognition 
of 100 percent.  These findings are consistent with Level I 
hearing in the left ear.  These combined numeric 
designations result in a rating of 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2009).  

The October 2007 audiological evaluation revealed an average 
right ear pure tone decibel loss of 19 with speech 
recognition of 96 percent.  This corresponds to a numeric 
designation of Level I hearing in the right ear.  38 C.F.R. 
§ 4.87, Table VI (2009).  The appellant had a left ear 
average pure tone decibel loss of 31 with speech recognition 
of 92 percent.  These findings are consistent with Level I 
hearing in the left ear.  These combined numeric 
designations result in a rating of 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2009).  
The same result is reached if the recognition ability was 96 
percent on the right and 92 percent on the left.  It appears 
that the result was 96 percent correct on the right with 
masking on the left and 92 percent correct on the left with 
masking on the right. 

As shown above, at most, the audiometric examinations 
support a 0 percent rating for bilateral hearing loss 
disability.  Although the appellant asserts that his hearing 
loss is worse than evaluated, the medical evidence prepared 
by a skilled neutral professional is more probative.  The 
Board notes that the appellant's assertions that his hearing 
has deteriorated are credible.  However, in determining the 
actual degree of disability, the examination findings are 
more probative of the degree of impairment.  Moreover, as 
noted above, the Court has noted that the assignment of 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann, 
supra.  In this case, the numeric designations produce a 0 
percent disability evaluation.  38 C.F.R. Part 4 Diagnostic 
Code 6100.  

Furthermore, the Board notes that the appellant does not 
have an exceptional pattern of hearing as defined by 
38 C.F.R. § 4.86 given that the results of audiology testing 
do not show puretone thresholds at all four of the specific 
frequencies of 55 decibels or more.  The results also fail 
to show that the pure tone threshold is 30 decibels or less 
at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.  
Accordingly, the 0 percent rating presently assigned 
accurately reflects the degree of the appellant's service-
connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. Part 4, § 4.85, Diagnostic Code 6100.  

The Board is mindful of the appellant's assertions that the 
October 2007 examination conducted by his private examiner 
is more comprehensive and of better quality than the March 
2008 VA examination.  However, the Board notes that both 
examinations showed similar results and resulted in a non-
compensable evaluation.  We note that the private examiner 
did not indicate whether the Maryland CNC test was employed.  
If the Maryland CNC test was not used, the results would not 
be valid for VA purposes.  For purposes of this appeal, the 
Board assumes that the examiner used the correct testing 
method.  Regardless of which examination is used to 
determine the degree of the appellant's hearing impairment, 
the evaluation assigned would still be non-compensable.  
Furthermore, we note that the appellant has requested that 
the provisions of 38 C.F.R. § 3.385 should be used to 
evaluate his bilateral hearing loss disability not 38 C.F.R. 
§ 4.85.  However, as noted above, the Court has noted that 
the assignment of disability ratings for hearing impairment 
is derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann, supra.  We must abide by the Court.   

Based on the foregoing, the claim for a compensable rating 
for bilateral hearing loss disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Veteran seems to imply that 38 C.F.R. § 3.385 should be 
considered in determining the degree of disability.  
However, section 3.385 serves a limited purpose; the 
regulation defines hearing loss disability for VA purposes.  
Once a disability is established, the degree of disability 
is determined by Part 4, the Rating Schedule.  To the extent 
that he disagrees with the method of determining 
evaluations, the Board is bound by the law and regulations.

Extraschedular Consideration

Consideration of referral for an extraschedular rating 
requires a three-step inquiry. See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no 
referral is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those 
provided by the regulation as governing norms.  If the 
veteran's disability picture meets the second inquiry, then 
the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted. 

Here, the Board finds that the record reflects that the 
appellant has not required frequent periods of 
hospitalization for his disability and that the 
manifestations of the disability are contemplated by the 
schedular criteria.  Therefore, there is no reason to 
believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for 
extra-schedular consideration is not in order.  


ORDER

A compensable rating for a bilateral hearing loss disability 
is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


